Gerard, J.
(dissenting). The defendant demurred to the complaint on the ground that it did not state facts suffi*382cient to constitute a cause of action and on the ground that the Municipal Court did not have jurisdiction of the subject-matter of the action. The demurrer was overruled, with leave to defendant to withdraw the demurrer and answer on payment of ten dollars costs, but defendant stood' on the demurrer and now appeals from the judgment rendered in favor of plaintiff which was thereupon given.
The complaint is based on a judgment of a Justice’s Court in Hew Jersey and is drawn on the theory that in pleading a foreign judgment section 168 of the Municipal Court Act applies. This section provides that, in pleading a judgment or determination of a court or officer of special jurisdiction, it is not necessary to recite the facts conferring jurisdiction, but the judgment or determination may be stated to have been duly given or made, etc. This section is the same as section' 632 of the Code, and there was a similar section in the old Code.
If this section does not apply to a foreign judgment then the demurrer should have been sustained, because the complaint does not state the facts conferring jurisdiction. Halstead v. Black, 17 Abb. Pr. 227, directly decides that the Code section includes a foreign judgment. In De Nobele v. Lee, 61 How. Pr. 272, the court expressly stated that this question was not decided and -the decision was put on other grounds; and in the McLaughlin case the decision was on the ground that the complaint did not comply with the Code section. McLaughlin v. Nichols, 13 Abb. Pr. 244.
If this action was brought on a judgment of a court of-record, the Municipal Court would not have jurisdiction; but I am of opinion that the statement in the complaint that the judgment was transcrip ted and docketed in the Court of Common Pleas may be regarded as surplusage. There is no allegation that the judgment thereby became a judgment of the Court of Common Pleas. The judgment should be affirmed, with costs.
Judgment reversed.